TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00024-CR


                                Carter Cole Bomer, Appellant

                                               v.

                                 The State of Texas, Appellee



               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          NO. CR2017-806, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by

a brief concluding that the instant appeal is frivolous and without merit.          See Anders

v. California, 386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he

provided copies of the motion and brief to appellant, advised appellant of his right to examine

the appellate record and file a pro se response, and supplied appellant with a form motion for

pro se access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim.

App. 2014).

               On this Court’s own motion, we hereby direct the clerk of the trial court to

provide a copy of the reporter’s record and clerk’s record to appellant, and to provide written

verification to this Court of the date and manner in which the appellate record was provided, on

or before October 3, 2022. See id. at 321.
              It is ordered on September 21, 2022.



Before Justices Goodwin, Baker, Kelly

Do Not Publish




                                              2